Case 1:20-cv-00450-TSE-MSN Document 47 Filed 09/11/20 Page 1 of 1 PageID# 470




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

                              Plaintiff,

v.
                                                    Case No. 1:20-cv-450 TSE/MSN
PRU.COM,
a domain name,

                              Defendant.


                                           ORDER

         THIS MATTER comes before the Court on the Consent Motion to Withdraw filed by

Paul Vangellow, Esquire, on behalf of pru.com. For the reasons stated in open court and for

good cause shown, the Motion is hereby

         GRANTED and Paul Vangellow, Esquire, is withdrawn as local counsel in this matter.



                                                                 /s/
                                                    The Honorable Michael S. Nachmanoff
     September 11, 2020
                                                    United States Magistrate Judge
     Alexandria, Virginia
